Citation Nr: 0839038	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-09 19	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  He died in September 2004.  The appellant is 
the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the 
Huntington, West Virginia RO.


FINDINGS OF FACT

1. The Certificate of Death indicates the veteran died in 
September 2004 due to arteriosclerotic cardiovascular 
disease.  No other significant disorders contributing to 
death, but not related to the cause of death were noted.  An 
autopsy was not 
performed.

2. At the time of his death the veteran was service connected 
for PTSD (50 percent disabling), degenerative joint disease 
of both knees (each 20 percent disabling), and lumbar 
degenerative disc disease (10 percent disabling).  His 
combined disability rating was 70 percent from August 2001.  
The veteran was in receipt of individual unemployability 
benefits from May 21, 2001, for a period of 3 years and 4 
months prior to death.

3.  A service connected disability did not contribute 
substantially or materially to his death, or aid or lend 
assistance to the production of death.



CONCLUSION OF LAW

The veteran's death was not from disability due to a disease 
or an injury incurred or aggravated in service. 38 U.S.C.A. 
§§ 1110, 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist claimants in the development of a claim. VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The notice requirements of the VCAA require 
VA to notify the appellant of any evidence that is necessary 
to substantiate a claim, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing. The requirements apply to all elements of a 
service connection claim: veteran status, a connection 
between the veteran's service and his death, and effective 
date of the any benefit. To the extent possible, such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction. The VCAA notice requirements still may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.

In this case, October 2004 correspondence provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate her claim of entitlement to service 
connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to the claim. This correspondence 
substantially complied with the VCAA notice and assistance 
requirements, especially in light of the absence of any claim 
of error or prejudice by the appellant or her representative.  
The record reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant. Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA outpatient treatment records, and treatment 
records of his private providers.

In summary, the VCAA provisions have been considered and 
complied with. The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant. Any 
error in the sequence of events or content of the notice is 
not shown to have had any prejudicial effect on the case or 
to cause injury to the claimant. Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of death any question related to an effective date to 
be assigned is moot. Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits. 

Background

The appellant contends that the veteran's service connected 
PTSD was a contributory factor in his arteriosclerotic 
cardiovascular disease which was the primary cause of death.

The Certificate of Death indicates the veteran died in 
September 2004 due to arteriosclerotic cardiovascular 
disease.  No other significant conditions 
contributing to death but not related to the cause of death 
were listed.  An autopsy was not performed. 

The veteran's service medical records are silent for evidence 
of arteriosclerotic cardiovascular disease.  

VA and private treatment records reveal that he was followed 
for several years for treatment of degenerative disc disease 
of the lumbar spine, degenerative joint disease of the knees. 
and other conditions.  His PTSD was noted to be stable in an 
October 2002 VA clinical record.  Other diagnoses were 
chronic obstructive pulmonary disease, peptic ulcer disease, 
and hypertension. These reveal no evidence or diagnosis of 
chronic arteriosclerotic cardiovascular disease due to 
or aggravated by PTSD.  

Appellant submitted no medical evidence which supports her 
claim. 

Analysis

The Board has reviewed all the evidence in the claims file. 
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994). A service-connected disability will be 
considered as the principal cause of death when the 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b); Ashley 
v. Brown, 6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death. 38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992). It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c).

There is no competent evidence that the veteran had 
arteriosclerotic cardiovascular disease or related symptoms 
during his active service.  He was not diagnosed with 
arteriosclerotic cardiovascular disease until decades after 
his active service, and there is no competent medical 
evidence that arteriosclerotic cardiovascular disease is 
causally related to his active service. The appellant's 
assertion that the 
veteran's PTSD contributed to the cause of death is not 
supported by competent medical evidence, it is speculative at 
best, and the appellant is not competent to opine what caused 
his arteriosclerotic cardiovascular disease. 
 
While lay persons may relate symptoms they observed, they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed. See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet .App. 492, 494 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Based upon the medical evidence, and the absence of any 
medical opinion supporting her contentions, service 
connection for the cause of the veteran's death is not 
warranted.  

Regardless of her sincerity, the appellant's opinion is not 
competent evidence upon which to establish entitlement to the 
benefit sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

While the appellant argues that the veteran "should have 
been" rated 100 percent for at least ten years prior to his 
death in National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit affirmed VA's finding that 38 C.F.R. § 3.22 (2008), 
precludes any "hypothetical look back."  Hence, the Court 
agreed that 38 C.F.R. § 3.22 precludes a grant of the appeal 
under the theory suggested by the appellant.  While the 
provisions of 38 C.F.R. § 3.22 do not preclude the appellant 
from arguing that prior rating decisions were clearly and 
unmistakably erroneous, a claim of clear and unmistakable 
error has not been presented or even pled in this case.  See 
the pleading requirements set forth at 38 C.F.R. § 20.1404 
(2008).

Accordingly, given the fact that the veteran was not rated 
100 percent disabled due to service connected disorders for 
ten years prior to his death, and given that a total 
disability evaluation based on individual unemployability was 
not in effect for ten years prior to his death, entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318 cannot be awarded as a matter of law.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


